Citation Nr: 0207095	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  96-32 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder, a right hip disorder, and/or a right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran and his mother-in-law



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.  Service in the Republic of Vietnam during the Vietnam 
Era is indicated.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1995 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied service 
connection for PTSD, and for disorders of the low back, right 
hip, right knee, and right ankle.  In the same decision, the 
RO granted service connection for a right leg scar due to a 
laceration, and rated it noncompensable.  The veteran 
appealed the denials of service connection and the 
noncompensable rating assigned to the right leg scar.  

The Board notes that by an October 1996 decision, the RO 
denied the veteran's claim of service connection for 
hypertension, and by a January 2002 RO decision, service 
connection was denied for residuals of a left hand injury.  
The veteran did not file a notice of disagreement with any of 
those decisions.  Hence, those issues are not before the 
Board.  

In April 1997, the veteran appeared for a personal hearing 
before the RO in Waco, Texas.  A transcript of the hearing is 
of record.  In December 2000, he requested a Travel Board 
hearing.  However, he canceled the Travel Board hearing 
request by written communication received by the RO in July 
2001.  

In August 1998, the RO granted service connection for a right 
knee disability, satisfying the veteran's claim with respect 
to that entity.  The veteran did not submit a substantive 
appeal on the matter of the rating for the right leg scar.  
Hence, that issue is not before the Board.

FINDINGS OF FACT

1.  The veteran has PTSD due to inservice stressors.  

2.  There is no competent evidence of a nexus between any 
current low back disorder, right hip disorder, or right ankle 
disorder and the veteran's active service.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).

2.  Service connection is not warranted for a low back 
disorder, a right hip disorder, or a right ankle disorder.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminates the concept of a well-
grounded claim, and provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it first adjudicated the issue in this case in 
August 1995.  The case has now been reviewed under the VCAA.  
The veteran was advised of this in a July 2001 supplemental 
statement of the case (SSOC).  This was prior to publication 
of the implementing regulations.  Nevertheless, after 
reviewing the claims folder, the Board finds that there has 
been substantial compliance with the pertinent mandates in 
the VCAA and implementing regulations.  In the August 1995 RO 
decision, in a statement of the case (SOC) issued in 1996, 
and in numerous SSOCs, the veteran was given notice of the 
information and medical evidence necessary to substantiate 
the claims at issue in this case, and of what was of record.  

The RO has obtained the veteran's service medical and 
personnel records, and all identified medical records from 
his private medical care providers.  The veteran has been 
accorded VA examinations.  There is no indication that there 
is any relevant evidence outstanding.  As noted, in July 
2001, the RO reviewed this case under the VCAA  and notice 
was sent to the veteran.  The veteran is not prejudiced by 
the Board's review of the case based on the current record. 

Legal Criteria 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in- service stressor.  38 
C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  Simply put, in the absence of proof of present 
disability there can be no valid claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  



I.  Service Connection for PTSD

Service personnel records reflect that the veteran's military 
occupational specialty was Truck Driver.  He drove light and 
heavy vehicles in Vietnam while serving with the 88th 
Transportation Company between August 1968 and March 1969. 

Essentially, the veteran contends he is entitled to service 
connection for PTSD on account of stressors he endured during 
his service in Vietnam.  He has reported the following in-
service traumatic events:  1) the plane in which he arrived 
in Vietnam came under fire immediately after it landed; 2) he 
had two buddies in service who were killed in action during 
the veteran's tour of duty; 3) shower stalls at his camp were 
hit by incoming shells, killing a number of his comrades; 4) 
he witnessed an American soldier shoot four Vietnamese 
(apparently civilians); 5) he saw two decapitated human heads 
while visiting a Vietnamese city; 6) the convoys in which he 
drove missions frequently came under enemy ambush; and 7) he 
generally endured rocket, mortar, and small arms attacks that 
"never seemed to stop."  

In a letter received by the RO in December 1996, the veteran 
described the stressful incidents he allegedly endured in 
Vietnam.  He wrote that the truck convoys in which he drove 
were often ambushed by the enemy, and during one ambush he 
was wounded by shrapnel.  He identified by last name (P. and 
T.) fellow servicemen who became his friends in Vietnam, and 
were killed.  

Of record is a Unit History dated in March 1969, prepared by 
[redacted], a First Lieutenant in the 88th Transportation 
Company.  The Unit History indicates that on April 30, 1968, 
the unit was reorganized as a medium truck company, and in 
July 1968, it was moved to An Khe.  The mission was to 
"provide transportation for the movement of general cargo by 
motor transport within the II Corps Zone of operations."  In 
the last six months of 1968, the unit was engaged in line 
haul operations between Pleiku, An Khe, and Qui Nhen.  The 
unit sustained five casualties and one fatal traffic accident 
in 1968, and it was noted that the "drivers performance 
while engaged with the enemy was beyond reproach."  Armored 
plated gun trucks with crews added continued security and 
moral support to the convoys.  
VA medical records show that the veteran has been treated on 
an outpatient basis since 1995 for mental health problems, 
including panic disorder (with agoraphobia) and depression.  
The outpatient records, the most recent of which is dated in 
June 2000, indicate that a physician's assistant and at least 
four VA physicians are providing the veteran frequent and 
ongoing counseling and pharmacotherapy for PTSD.  
Essentially, the veteran told his health care providers that 
he experienced panic attacks since 1970.  An April 1995 
outpatient report indicates the veteran's complaints of a 24 
year history of feelings of doom, things closing in, tremors, 
a racing heart, sweating, and chest pain.  He has reported 
nightmares and flashbacks about Vietnam, and is startled by 
loud noises.  He experiences hypervigilance.  He is afraid of 
crowds and avoids any situation where he might feel prone to 
a panic attack.  A May 1995 outpatient report shows diagnosis 
by a VA physician's assistant of PTSD, acute onset and 
chronic.  In numerous outpatient records, the physician's 
assistant and the VA physicians recommended that the veteran 
continue individual counseling for PTSD "secondary to 
Vietnam combat."  A February 1997 outpatient record shows 
that the physician's assistant referred the veteran for 
examination by a VA psychiatrist.  After examination, the 
psychiatrist opined that the clinical picture was consistent 
with the diagnosis of chronic PTSD.  

Statements by friends and relatives of the veteran, and a 
statement from his spouse, are to the effect that he was an 
outgoing, social individual prior to service.  After he 
returned from Vietnam, however, he appeared paranoid, 
nervous, irrational, and reclusive.  He also exhibited 
tendencies toward violence.  

On VA PTSD examination in March 1996, the veteran recalled 
being ambushed while driving in convoys, and stated that he 
had operated a machine gun at times during the ambushes.  He 
also recalled the two service buddies who were killed in 
Vietnam.  Mental status evaluation revealed that the veteran 
showed very little emotion in describing his experiences.  He 
denied nightmares, startled waking, or patrolling.  The 
physician stated that there may be some aspect of affect 
numbing but "quite frankly I cannot confirm [PTSD] on the 
basis of the symptoms which are now presented."  The 
diagnosis was PTSD not found.  

The veteran's representative submitted casualty reports 
confirming that the servicemen identified by the veteran in 
his letter to VA died during their tours in Vietnam.  One of 
them was killed in a vehicle crash in November 1968.  The 
other was killed by enemy small arms fire in December 1968.  

Of record is a letter from received from [redacted], the officer 
who furnished the Unit History summarized above.  Mr. B. 
reported that he served with the veteran in Vietnam; Mr. B. 
as the platoon leader of the 1st Platoon of the 88th 
Transportation Company, the veteran serving in the 2nd 
Platoon.  Mr. B. remembered the combat incidents that the 
veteran reported, including the occasions that their convoys 
were ambushed.  Mr. B. recalled the incident when the 
veteran's service buddy was killed by enemy small arms fire, 
apparently as he attempted to aid another serviceman who was 
wounded.  He also recalled when the other service buddy was 
killed in a motor vehicle wreck on "Dead Man's Curve."  Mr. 
B. reported that his platoon jeep driver was killed when his 
jeep was hit by a B-40 rocket.  

At the April 1997 hearing, the veteran and his mother-in-law 
testified as to the psychiatric symptoms the veteran had 
exhibited since his separation from service.  The veteran 
reported feeling angry, sad, and reclusive.  He complained of 
nightmares and trouble sleeping.  The nightmares began in 
1970, at a rate of four or five times a week, apparently 
lessening after he began outpatient PTSD therapy.  His 
mother-in-law said the veteran often did not participate in 
family gatherings due to nervousness.  

On VA examination in May 1997, the veteran gave details of 
the alleged in-service stressors to two psychiatrists.  His 
symptoms were noted on examination, including a fear of 
crowds and sensitivity to noise.  He denied nightmares that 
interfered with his sleep.  No anxiety or depression was 
detected.  The veteran admitted to violent behavior, 
reporting that he had been arrested 40 or 50 times, and had 
been incarcerated due to convictions stemming from violent 
behavior such as assault and battery.  He reported that his 
current medications greatly helped control his violent 
tendencies.  The diagnosis was personality disorder, not 
otherwise specified; PTSD was not diagnosed.  The report 
included the following comments:
In summary . . . the veteran described 
interesting and occasionally stressful 
experiences from his past life, but we do 
not see this as [PTSD].  We have to give 
him some kind of personality disorder 
diagnosis, but certainly not [PTSD].  
From the cognitive standpoint he did not 
show any pathology, I think his problem 
is behavioral disorder.

VA PTSD examination in September 1998 was conducted by the 
same psychiatrists who examined the veteran in May 1997.  The 
veteran's general behavior was noted to "agree" with the 
manifestations described by the psychiatrists on the previous 
examination.  It was noted that the veteran "had a kind of 
arrogance, he never call us 'doctor.'"  He appeared to be 
lecturing the physicians.  The veteran "did not really 
present again [PTSD] symptomatology to a diagnosable 
degree."  He did not show any startled reaction, and he 
showed no discomfort talking about his Vietnam experiences.  
He did not show survival guilt, or any of the minor criteria 
of PTSD.  The diagnosis was non-specific personality 
disorder, mild; PTSD was not diagnosed.  The following was 
reported:

I am not denying that this veteran may 
have had [PTSD] to some degree, but at 
the time of our examination . . . we are 
unable to make such a diagnosis.  This 
explanation perhaps might be considered 
in the resolution of the difference that 
the previous examiners accepted him with 
[PTSD].  A further explanation is that 
unfortunately, human behavior i[s] not 
mathematically accurate and there is 
plenty of room for differences of opinion 
and differences of feeling with regard to 
a diagnostic problem.  Some other doctors 
may thing differently, but this Board, 
and today myself, have to express our own 
well-considered opinion.

The veteran was hospitalized at VA medical center from May 27 
to June 5, 2000, after being diagnosed as actively psychotic.  
It was noted that the veteran had been abusing cocaine during 
the three days before his admission.  His chief complaint was 
hearing voices and unclear thinking.  During the 
hospitalization, he was treated for psychosis, cocaine and 
marijuana dependence, and PTSD.  It was noted that the 
veteran would continue to be followed by the physician's 
assistant who served as his primary PTSD counselor.  The Axis 
I diagnosis was psychosis, not otherwise specified, cocaine 
abuse, and PTSD by history.  

The Board finds that with resolution of reasonable doubt in 
the veteran's favor, there is sufficient medical evidence to 
establish a diagnosis of PTSD.  VA psychological and 
psychiatric examination reports and outpatient treatment 
records, dating throughout the 1990s, reveal that PTSD has 
been diagnosed, and the diagnosis is adequately supported by 
clinical findings.  While there are also reports signed by 
three VA physicians indicating that they did not find PTSD, 
it is noteworthy that in their explanation, the two 
physicians who signed the 1997 and 1998 examination reports 
specifically indicated in the latter report that they did not 
exclude the possibility that the veteran had PTSD, but, 
rather, that they found insufficient symptoms to establish 
the diagnosis when they examined the veteran.  Viewed in that 
context, VA psychiatric treatment records showing that the 
veteran is receiving fairly regular treatment for PTSD are 
sufficient to establish PTSD disability.  Thus, there is 
medical evidence establishing a diagnosis of PTSD.

With regard to the alleged inservice stressors, if a veteran 
did not engage in combat with the enemy, his bare allegations 
of service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Cohen, supra.  Here, the service 
personnel records show that the veteran served in Vietnam 
from August 1968 to March 1969, where he performed duties as 
a truck driver with the 88th Transportation Company.  While 
the evidence does not confirm that the veteran personally 
engaged in combat, and does not corroborate all of his 
alleged stressors, the Board finds that there is 
corroborating evidence of at least some of the claimed 
stressors.  Specifically, an officer in the veteran's unit, 
P.B., corroborates attacks on unit convoys and the deaths of 
two fellow servicemen (one by gunfire, the other in a truck 
accident) while the veteran was serving with the unit.  
Official records confirm the two deaths. 

The outpatient records are replete with opinions of VA 
psychiatrists, as well as the physician's assistant, to the 
effect that the veteran has PTSD attributable to service 
stressors, including being subjected to rocket and mortar 
fire, and being ambushed by the enemy while driving in 
mission convoys.  The Board is aware of the diagnosis of 
personality disorder, and not PTSD, by two VA psychiatrists 
on examinations in 1997 and 1998.  Whether a confirmed 
service event constitutes a sufficient stressor for PTSD is a 
medical question, and notwithstanding the 1997 and 1998 
diagnoses of personality disorder as opposed to PTSD, the 
Board finds it persuasive that at least five other VA medical 
professionals (including psychiatrists and an assistant 
treating the veteran) have implicitly associated the service 
stressors to a PTSD diagnosis.  See 38 C.F.R. § 4.125; Cohen, 
supra.  Thus, there is satisfactory medical evidence linking 
diagnosed PTSD to service stressors.  

All three elements needed to establish service connection for 
PTSD are met.  Accordingly, service connection for PTSD is 
warranted.

II.  Service Connection for a Low Back disorder, a Right Hip 
disorder, and a Right Ankle Disorder

Essentially, the veteran contends that he sustained injuries 
to his low back, right hip, and right ankle during active 
duty, due to motor vehicle accidents he was involved in while 
stationed in Vietnam.  

A September 1968 outpatient record shows that the veteran 
complained of right flank pain after he was involved in a 
motor vehicle accident.  Examination revealed tenderness over 
the right posterior iliac crest, and there was no evidence of 
a fracture.  A clinical record dated one month later shows 
that the veteran complained of slight pain on both flanks 
after lifting "something heavy."  No diagnosis is shown.  
A December 1968 clinical record reveals that the veteran 
sustained a large laceration of the lower right leg after 
being run over by a large motor vehicle (described in the 
medical record as a "5 ton truck, app. 1015 lbs.").  He 
also complained of stiffness in his right knee and weakness 
in his left ankle.  Examination and X-ray studies were within 
normal limits.  The wound was cleaned and closed with 
sutures, and the veteran was returned to duty.  In May 1969, 
the veteran was treated for a soft tissue right ankle injury.  
The remainder of the service medical records, including the 
report of November 1969 medical examination on the veteran's 
separation from service, are negative for any residuals of 
injuries to the low back, right hip, or right ankle.  

Postservice medical records include reports furnished by a 
private physician, dated from September 1979 to October 1984, 
revealing that the veteran complained of numerous medical 
problems, including generalized joint and back pain.  A 
notation in the records dated January 1981 shows that he 
injured his right ankle in a motor vehicle accident 
approximately one month earlier.  A diagnosis of lumbosacral 
strain is shown in a December 1981 medical report, which was 
related to a motor vehicle accident that month.  

Based on the service medical records showing that the veteran 
sustained a laceration injury during service, the RO granted 
service connection in August 1995 for a right leg scar due to 
a laceration, and rated it zero percent disabling.  

The VA outpatient records of record which, as outlined above, 
pertain to the veteran's treatment for PTSD, are essentially 
negative for clinical findings regarding his lower back, 
right ankle, or right hip.  The VA medical report summarizing 
his hospitalization in May and June 2000 shows that the Axis 
III diagnosis under DSM-IV included, in pertinent part, 
chronic back pain.  

The veteran complained of pain in the low back, right ankle, 
and right hip on VA examination in March 1996.  Examination 
showed a full range of motion in all the joints.  X-ray 
studies of each joint were within normal limits.  The 
diagnosis, in pertinent part, was history of being run over 
by a truck's cab, with "thorough range of motion" in the 
right ankle, right hip, and lumbar spine.  

At the April 1997 hearing, the veteran reported that his 
entire right leg was injured during service when he was run 
over by a truck while unhooking a "fifth wheel" from a 
tractor-trailer.  Apparently, he was underneath the truck, 
unhooking the fifth-wheel, when the driver of the truck 
accidentally moved the vehicle and ran over the veteran's 
right leg.  The veteran recalled that his right leg wound was 
sutured and he was given medication.  He testified that his 
right leg had remained "abnormal" since the in-service 
injury, with pain in his right ankle, right knee, right hip, 
and back.  He stated that he saw private physicians after 
service, in the early 70's, but did not complain about joint 
pain at that time for fear that it would affect his ability 
to get a job.  

On VA examination of his joints in October 1997, the veteran 
reported that he was involved in two separate accidents 
during service; the motor vehicle accident described above, 
in which his right leg was run over by a truck, and another 
incident where a convoy in which he was driving a truck came 
under enemy fire.  The veteran's vehicle apparently went over 
a cliff and crashed, twisting his right leg.  He stated that 
his back, right knee, and right ankle hurt after he 
extricated himself from the wreckage.  He complained of back 
pain, and pain in his right hip, right knee, and right ankle 
since his separation from service.  The VA physician reviewed 
the service medical records, along with the private 
physician's records showing complaint of right ankle pain and 
a diagnosis of lumbosacral strain.  X-ray studies were 
normal.  The VA examiner found nothing definite on clinical 
examination, reporting:

I do not find evidence of an ankle joint 
problem at this time.  I do not find 
evidence of a hip problem at this time.  
I do find evidence of an old cruciate 
injury and believe that is most likely 
related to his . . . injury in the 
[s]ervice.  I do not find evidence of a 
notable back impairment at this time.  
There is a record of his complaining of 
back pain following the [s]ervice 
accident . . . .  Without some history of 
disability and treatment in the 1970's it 
is difficult to blame the [s]ervice 
injuries as the main or only basis for 
his back complaints.  

By an August 1998 decision, the RO granted service connection 
for residuals of an anterior cruciate ligament injury of the 
right knee, with hyperextension, and rated it 10 percent 
disabling.  

VA outpatient records dated from January 1997 to June 2000 
reveal that the veteran was seen for numerous disorders, 
including complaints of generalized "joint pain."  Specific 
complaints of low back and bilateral knee pain are shown.  A 
March 1997 clinical report shows a diagnosis of chronic low 
back pain.  Outpatient records dated in May and June 1997 
show subjective complaints of general "stiffness," and hip, 
knee, and ankle pain.  Clinical reports dated in May and June 
2000 show diagnosis of bilateral degenerative joint 
disease/arthralgia of the knees.  Subjective complaint of 
chronic pain in the low back area and right thigh is noted on 
a December 1999 clinic record, but no diagnosis is shown.  

It is clear that the veteran was treated for right leg and 
right ankle injuries during service.  However, the medical 
evidence establishes that those in-service injuries resolved 
before his separation from service; a November 1969 
separation examination was negative for complaints of a back, 
hip, or ankle disorder, and showed normal musculoskeletal 
system, spine and lower extremities.  While generalized joint 
pain, including in the  low back, right hip, and right ankle 
is subjectively indicated in post-service medical records, 
the evidence is entirely negative for medical support that 
any current generalized joint pain is associated in any 
manner with an injury or disease in service.  Significantly, 
on VA examination in October 1997, it was expressly noted 
that, other than the veteran's subjective complaints of back, 
hip, and ankle pain, there was no clinical evidence of any 
disorder related to his low back, right hip, or right ankle.  
In this regard, it must be noted that pain alone, without a 
diagnosed or underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

The veteran's own statements regarding a nexus between 
service injuries and current low back, hip, and ankle pain, 
cannot by themselves establish the nexus between a current 
low back, right hip, or right ankle disorder and service.  He 
is a layperson and, as such, is not competent to provide 
probative evidence as to matters requiring specialized 
medical knowledge, skill, training, or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

For the reasons stated above, service connection for these 
disabilities is not warranted.  The doctrine of resolving 
reasonable doubt in the veteran's favor is not applicable as 
to these issues, as the preponderance of the evidence is 
against the claims of service connection for a low back 
disorder, a right hip disorder, and a right ankle disorder.  


ORDER

Service connection for PTSD is granted.

Service connection for a low back disorder, a right hip 
disorder, and a right ankle disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

